DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 10/19/22, are acknowledged.
	Claims 1, 2 have been amended.
	Claims 28-38 have been added.
	Claims 1-2, 4-7, and 28-38 are pending.
Applicant previously elected a combination of ligands for CD8aa, NK1.1, PLZF, and CD161 as the species of detection.  As NK1.1. has been cancelled from the claims, the election is now being treated as a combination of CD, PLZF, and CD161, as recited in new claim 32.  Claims 28-31 and 33-37 are withdrawn as being directed to non-elected species.
Claims 1-2, 4-7, 32, and 38 are being acted upon.

In view of Applicant’s claim amendments, the previous grounds of rejection are withdrawn.  The following are new grounds of rejection necessitated by Applicant’s claim amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-2, 4-7, 32 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are directed to a method to identify or detect human immune cells having TCR+, CD8+, PLZF+, and CD161+, CD8+, PLZF+, and CD161+ or CD8+, CD161+ PLZF+, and CD122+, comprising contacting with a plurality of a ligand that binds CD8 , a ligand that binds PLZF, an ligand that binds TCR, a ligand that binds CD122, or a ligand than binds CD161, and identifying or detecting an amount of a population of human cells having a plurality of CD8+, TCR+, CD122+, PLZF+, or CD161+.  The preamble, the active method step, and the resolution step are not consistent. For example, the preamble recites detecting immune cells that are:
TCR+, CD8+, PLZF+, and CD161+,
CD8+, PLZF+, and CD161+, or
CD8+, CD161+ PLZF+, and CD122+.
These populations express either 3 or 4 specifically identified markers.  However, the method step comprising contacting with “a plurality” of ligands, which would encompass contacting with two ligands, for example, a ligand that bind CD8+, and a ligand that binds PLZF.  Likewise, the resolution step encompasses identifying or detecting cells having a “plurality” of the markers, which would encompass two markers.  Therefore, it is not clear if the recitation of the “plurality” of ligands and markers is intended to encompass detecting two markers in the claimed method.  For example, contacting with ligands that bind CD8 and PLZF could be performed to detect cells having CD8+ and PLZF+ in the sample, and said cells would necessarily also comprise CD161+. cells  Would this be considered within the scope of the method of identifying immune cells of the present claims?  Or are the claims intended to require that the plurality recited in the methods steps and resolution step of the claims would require detecting at least three markers, or four markers. to  the specific cell markers as recited in the preamble?  The scope of the claims cannot be established. For the purposes of examination, the claims are being interpreted as requiring detecting at least the markers recited in the preamble to detect the immune cells, i.e. at a minimum contacting with a ligand that binds CD8aa, a ligand that binds PLZF, and a ligand that binds CD161. 
If the claims are intended to require detecting all of the markers in the preamble by contacting with a ligand specific to each identified marker, it is suggested to amend the claims to recite: A method to identify or detect human immune cells having CD8+, PLZF+, and CD161+, comprising contacting a sample having human immune cells with a ligand that binds CD8+, a ligand that binds PLZF, and a ligand that binds CD161 and identifying or detecting an amount of a population of human cells having CD8+, PLZF+, and CD161+.  The limitations of further contacting with a ligand that binds to TCR+ to identify or detect immune cells having TCR+, CD8+, PLZF+, and CD161+ could be added in a dependent claim therefrom.  Likewise, the limitations of further contacting with a ligand that binds to CD122 to identify or detect CD8+, CD161+ PLZF+, and CD122+ could also be added in a dependent claim. 
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-2, 4-7, 32, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
 The specification and the claims as originally filed do not provide support for the invention as now claimed, specifically:
 AAmethod to identify or detect “human” immune cells having “CD122+”. 
 (Claim 1, and dependent claims 2, 4-7, 32, and 38).
It is noted that applicant has not cited any support for the new limitation in the specification. A review of the specification fails to reveal support for the new limitations.
Original claim 3 recited detecting human cells, but the original claims 1-2 from which claim 3 depended did not recite detect CD122.  The instant specification on page 32 discloses examples involving identifying PLZF+ CD8+ Tregs in humans, and teaches that they are also TCR+ and CD161+.  On page 45, the instant specification discloses that preliminary data on murine Treg show high expression of CD122, but that it is unknown whether human CD8 Treg also express these markers. Therefore, it is clear that the instant specification did not contemplate a method of detecting or identifying human immune cells that re CD+CD161+PLZF+ and “CD122+”, since the specification describes that future experiments will be performed to determine expression of CD122 and that it is unknown whether human CD8 Tregs also express markers such as CD122. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-7, 32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fergusson, March 2016, in view of Walker, 2013 and Takahashi et al., 2006.
Fergusson teaches a method of detecting or identifying human immune cells having CD8+, and CD161int (i.e. CD161+ or low expression of CD61) comprising contacting a sample having immune cells with an antibody that binds CD8 and an antibody that binds CD161 and detecting said immune cells (see page 406 and 411, in particular).  Fergusson further teach contacting said immune cells with an antibody that bind PLZF and that said CD8+CD161+ cells also contain PLZ+ cells (See page 406 and 411, in particular).  Fergusson teaches detecting and isolating the cells from subjects with Crohn’s disease or ulcerative colitis (i.e. patients with an autoimmune disease, see page 411, in particular).  Fergusson teaches isolating said immune cells by sorting and stimulating said cells in in vitro cultures (see pages 405 and 411-412 in particular). Fergusson also teaches that said immune cells that express intermediate CD161 are increased in response to viral infection (see page 410, in particular).
Fergusson does not explicitly teach that the anti-CD8 antibody binds to CD8 or expanding the isolated cells.
Walker teaches that CD8 is express on the cell surface either as a CD8 homodimer, or as a heterodimer with CD8 (See page 1, in particular).  Walker teaches using CD8 antibody to detect CD8+ T cells (i.e. a ligand for CD8, see page 2, in particular).  Walker teaches that CD8+CD161int T cells comprise cells that express a mixture of CD and CD8, and that the proportion of CD8 is increased in subjects infected with HBV (see pages 3-4 and Fig. 1, in particular). 
Takahashi teaches that CD8+CD161int T cells can be sorted and stimulated with anti-CD3 and IL-2 to induce proliferation (see Figure 6, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to detect CD8+ cells in the method of Fergusson, using an antibody that binds CD8alpha, as taught by Walker.  The ordinary artisan would be motivated to do so, since Walker teaches that using said CD8alpha antibody allows detection of both CD8 homodimer and CD8 heterodimer. Furthermore, the ordinary artisan would have a reasonable expectation of success, since Walker teaches that CD161int cells co-express CD8, particular in virally infected patients, and Fergusson also teaches that said CD161int cells are increase in response to viral infection. Additionally, the ordinary artisan would be motivated to expand the immune cells of Fergusson, by culturing with anti-CD3 and IL-2, as taught by Takahashi, to provide an increased number of the T cells for functional studies, or to evaluate their proliferative capacity.  The ordinary artisan would have a reasonable expectation of success, since Takahashi teaches that CD8+CD161int T cells proliferation in response to anti-CD3 and IL-2 stimulation. 
 
Claim 1-2, 4-7, 32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eidson et al., 2011, in view of Brennan et al., 2013, and US 2017/0029777.
Eidson teaches a method of detecting or identifying human iNKT immune cells having CD8+, CD161+, and PLZ+ comprising contacting a sample having immune cells with antibodies that bind CD8, PLZ+ and CD161 and detecting said immune cells (see pages 2-3, in particular).  Eidson teach detecting said cells in subjects with autoimmune disease (see page 2 and 3, in particular).  
Eidson does not explicitly teach that the antibody binds to CD8 or isolating and expanding the iNKT cells.
Brennan teaches that human CD8+CD161+ iNKT cells and are predominantly CD8, with only a very small population being CD8 (See page 109, in particular). 
The ‘777 publication teaches that iNKT cells subsets can be purified, and expanded in the presence of anti-CD3 and IL-2, and that it is advantageous to do so since they are relatively scarce (see page 3, in particular). The ‘777 publication teaches using the expanded NKT cells in functional studies and that this could be useful for development of therapeutics (see page 3 and 17, in particular). The ’777 publication teaches expanding CD8+ and CD161+ iNKT cells (see pages 7-8 in particular).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made that the CD8+CD161+PLZ+ iNKT cells detected in the method of Eidson are CD8, as taught by Brennan.  In particular Brennan teaches that CD8+CD161+ iNKT cells and are predominantly CD8, with only a very small population being CD8 and therefore it would be obvious to use an anti-CD8alpha antibody as the antibody for detection in the method of Eidson. Additionally, the ordinary artisan would be motivated to isolate and expand the iNKT cells of Eidson and Brennan, as taught by the ‘777 publication, to provide an increased number of the NKT cells for functional studies, or to evaluate their proliferative capacity.  The ordinary artisan would have a reasonable expectation of success, since the ‘777 publication teaches that CD8+ and CD16+ iNKT cells T can be expanded with anti-CD3 and IL-2 stimulation. 

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644